In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐3767 
PARASHU GIRI, 
                                                            Petitioner, 

                                  v. 
LORETTA E. LYNCH, Attorney 
General of the United States, 
                                                           Respondent. 
                     ____________________ 

                Petition for Review of an Order of the  
                   Board of Immigration Appeals. 
                           No. A078‐872‐597 
                     ____________________ 

     ARGUED DECEMBER 2, 2014 — DECIDED JULY 17, 2015 
                     ____________________ 

    Before WOOD, Chief Judge, and WILLIAMS and TINDER, Cir‐
cuit Judges. 
    WILLIAMS, Circuit Judge. Parashu Giri, a citizen of Nepal, 
was  living  in  the  United  States  as  a  conditional  permanent 
resident based on his marriage to a U.S. citizen, Tammy Giri, 
until the United States Citizenship and Immigration Services 
(“USCIS”)  terminated  his  conditional  resident  status  after 
finding that his marriage was entered into for the purpose of 
2                                                                 No. 13‐3767 

remaining  in  the  United  States.  Removal  proceedings  com‐
menced  shortly  thereafter.  On  the  day  of  his  merits  hear‐
ing—after the court granted his request to advance the date 
of his merits hearing—Parashu1  sought a continuance on the 
grounds that he had not been fingerprinted, as required, and 
was not able to timely submit documentation to support the 
validity of his marriage to his U.S. citizen spouse. The immi‐
gration judge (“IJ”) denied the request finding that Parashu 
had ample time to get fingerprinted and submit his petition 
for relief and evidence supporting the bona fides of his mar‐
riage, but he was not diligent in completing these tasks. Be‐
cause  the  IJ  previously  had  found  that  Parashu  conceded 
removability, and there were no additional matters pending 
before the IJ, the IJ ordered Parashu removed to Nepal. The 
Board of Immigration Appeals (“BIA”) upheld the IJ’s ruling. 
Parashu  petitioned  this  court  for  review.  Because  the  immi‐
gration  courts  provided  a  reasoned  explanation  for  the  IJ’s 
decision not to grant a continuance that did not depart from 
established  policies  or  rest  on  an  impermissible  basis  and 
because the record indicates that Parashu conceded remova‐
bility and was removable to Nepal, we deny the petition for 
review. 
                                I.          BACKGROUND 
    On April 29,  1998, Parashu Giri, a citizen  of Nepal, law‐
fully entered the United States as a nonimmigrant visitor. In 
2001,  he  married  a  U.S.  citizen,  Tammy  Giri,  and  gained 
conditional  permanent  residence  based  on  his  marriage  to 
Tammy. This was Parashu’s second marriage. 

                                                 
      1  To  avoid  confusion,  we  will  refer  to  Parashu  and  Tammy  Giri  by 

their first names throughout this opinion. 
No. 13‐3767                                                                  3

    In May 2003, Parashu and Tammy submitted a joint I‐751 
petition  to  remove  the  conditions  of  his  permanent  resi‐
dence. USCIS denied the petition in February 2007 based on 
Parashu’s and Tammy’s failure to appear for the I‐751 inter‐
view  and  a  letter  Tammy  sent  to  USCIS  in  July  2003  with‐
drawing her support of the I‐751 petition. In April 2007, Pa‐
rashu and Tammy filed a second joint I‐751 petition. On Jan‐
uary  29,  2010,  USCIS  denied  the  petition  finding  that  Para‐
shu  maintained  a  relationship  with  his  first  wife  after  their 
purported  divorce  in  1998,  lived  and  had  a  child  with  his 
first  wife  during  his  marriage  to  Tammy,  Parashu  did  not 
consistently live with his U.S. citizen spouse, and other evi‐
dence  led  to  the  conclusion  that  Parashu  entered  into  the 
marriage with Tammy to avoid immigration laws. In Febru‐
ary  2010,  the  Department  of  Homeland  Security  (“DHS”) 
served  Parashu  with  a  notice  to  appear,  which  commenced 
removal proceedings. 
    Sakina  Carbide,  Parashu’s  counsel,  refiled  a  motion  for 
an individual hearing on October 21, 2010. (The immigration 
court rejected the initial motion packet, filed on September 8, 
2010,  because  of  a  missing  signature.)  The  motion  packet 
contained the motion and a response to the notice to appear, 
among other documents. The motion for an individual hear‐
ing  informed  the  court  that  Parashu  and  Tammy  wished  to 
renew their I‐751 petition. But a copy of an I‐751 petition was 
not  included.  The  motion  requested  that  the  IJ  schedule  a 
merits  hearing  regarding  the  same  as  soon  as  possible.  The 
response to the notice to appear, signed by Parashu, admit‐
ted almost all of the allegations in the notice to appear, spe‐
cifically,  that  he:  (1)  is  not  a  U.S.  citizen,  (2)  is  a  citizen  of 
Nepal,  (3)  was  admitted  to  the  United  States  on  or  about 
April  29,  1998,  and  (4)  became  a  permanent  resident  on  a 
4                                                      No. 13‐3767 

conditional basis on July 31, 2001. He also admitted that his 
conditional status was terminated, but he denied that he was 
removable.  
   On  October  21,  2010,  by  written  order,  the  immigration 
court  granted  the  motion  for  a  merits  hearing,  finding  that 
Parashu  conceded  removability.  The  order  also  stated  that 
“The application(s) for relief must be filed by 45 days before 
next  hearing”;  and  Parashu  must  be  fingerprinted  “by  60 
days  before  next  hearing.”  The  next  day  the  immigration 
court issued a notice of hearing stating that Parashu’s merits 
hearing would  take place on July 25, 2012. On  February  17, 
2012 the court issued another notice rescheduling the merits 
hearing to August 23, 2012. 
    The immigration court held the merits hearing on August 
23,  2012.  Parashu  appeared  at  the  hearing  with  his  counsel, 
Carbide,  who  had  not  yet  entered  an  official  appearance 
even though she had been representing Parashu in this mat‐
ter  since  at  least  August  2010.  She  acknowledged  that  she 
failed to enter an appearance. 
    After discussing her failure to enter an appearance, coun‐
sel  asked  for  a  continuance  based  on  the  fact  that  Parashu 
had  not  been  fingerprinted  and  that  counsel  was  unable  to 
timely submit the documentary evidence supporting the bo‐
na fides of Parashu’s marriage, which was over 800 pages of 
documents illustrating the couple’s twelve‐year relationship 
and  included  a  copy  of  the  I‐751  petition  dated  March  1, 
2007. She stated that she had trouble getting an appointment 
for  USCIS  to  fingerprint  Parashu.  She  stated  that  over  the 
past two years there had been difficulty trying to obtain the 
documentary  evidence  from  Parashu  to  support  the  bona 
fides  of  the  marriage,  and  that  she  just  received  the  docu‐
No. 13‐3767                                                          5

ments  the  previous  afternoon.  She  admitted  that  her  first 
meeting with Parashu to prepare his case occurred two days 
before the hearing. Though not stated at the merits hearing, 
Carbide said at oral argument that she tried to meet with Pa‐
rashu several times prior to the merits hearing, but he would 
cancel each meeting. 
    The IJ noted that her previous order indicated that Para‐
shu  had  to  be  fingerprinted  sixty  days  before  the  merits 
hearing and that he had to submit his application forty‐five 
days  before  the  merits  hearing.  The  IJ  also  noted  that  Para‐
shu requested an early hearing date but did nothing to pre‐
pare  for  the  hearing  for  two  years.  Ultimately,  the  IJ  deter‐
mined  that  a  continuance  was  not  warranted  because  Para‐
shu had ample time to prepare for the hearing and failed to 
do  so  and  failed  to  present  a  reason  why  he  was  not  ready 
for the hearing. Since there was nothing further pending be‐
fore the court and Parashu had already conceded removabil‐
ity, the court ordered Parashu removed to Nepal. 
   Parashu appealed the IJ’s ruling to the BIA. On Novem‐
ber 15, 2013, the BIA affirmed the IJ’s ruling in an order rely‐
ing  on  the  IJ’s  determination  of  fact  and  law  and  supple‐
menting the ruling with its own analysis. 
                        II.     ANALYSIS 
   Parashu  petitions  the  court  for  review.  He  raises  two 
main  issues,  whether  (1)  the  IJ  abused  her  discretion  by 
denying his motion for a continuance, and (2) the IJ erred by 
finding that he conceded removability and ordering him re‐
moved to Nepal. Since the BIA adopted the findings of the IJ 
and  added  its  own  analysis,  we  review  the  IJ’s  decision  as 
6                                                       No. 13‐3767 

supplemented by the BIA. Palma‐Martinez v. Lynch, 785 F.3d 
1147, 1149 (7th Cir. 2015). 
     A. The IJ Did Not Err by Denying Parashu’s Motion for 
     Continuance. 
    The court reviews a denial of a motion for a continuance 
for an abuse of discretion. See  Calma v. Holder, 663 F.3d 868, 
875 (7th Cir. 2011). “[A]s long as the immigration judge gives 
a reason for his decision, this court will uphold the decision 
unless  it  was  made  without  a  rational  explanation,  inexpli‐
cably departed from established policies, or rested on an im‐
permissible  basis.”  Id.  The  court  reviews  constitutional 
claims de novo. Alvarado‐Fonseca v. Holder, 631 F.3d 385, 389 
(7th Cir. 2011). 
    Parashu  argues  that  a  continuance  was  warranted  be‐
cause  he  did  not  seek  one  for  purposes  of  delay,  had  never 
requested  a  continuance,  and  was  unaware  of  the  deadline 
for  filing  supplemental  evidence.  He  further  argues  that  he 
had  good  cause  for  his  delay  in  filing,  but  the  court  never 
allowed him to explain that because his abusive and control‐
ling wife was withholding documents from him, he was un‐
able  to  file  the  supplemental  evidence  earlier.  He  suggests 
that  he  should  receive  a  reprieve  from  the  consequences  of 
his actions because he was pro se until the hearing. 
   An  IJ  “may  grant  a  motion  for  continuance  for  good 
cause shown.” 8 C.F.R. § 1003.29. Further an IJ “may set and 
extend  time  limits  for  the  filing  of  applications  and  related 
documents and responses thereto, if any. If an application or 
document is not filed within the time set by the Immigration 
Judge,  the  opportunity  to  file  that  application  or  document 
shall be deemed waived.” 8 C.F.R. § 1003.31(c).  
No. 13‐3767                                                           7

     The IJ denied the continuance because Parashu had over 
a year and a half to prepare for the merits hearing, which Pa‐
rashu  requested  accelerated;  he  had  been  warned  of  the 
deadlines  for  filing  his  application  and  completing  finger‐
printing  and  failed  to  comply;  he  did  not  give  a  reason  for 
his lack of compliance; and he did not request a continuance 
in advance of the merits hearing. This explanation is rational 
and  neither  inexplicably  departs  from  established  policies 
nor  rests  on  an  impermissible  basis. Also,  it  was  within  the 
IJ’s discretion to refuse to give Parashu more time to file the 
supporting  documents.  See  8  C.F.R.  § 1003.31(c).  Therefore, 
the IJ’s decision was not an abuse of discretion. See Umezurike 
v.  Holder,  610  F.3d  997,  1003–04  (7th  Cir.  2010). At  the  hear‐
ing,  Parashu’s  counsel  seemed  to  acknowledge  that  under 
the  circumstances  of  this  case,  a  hearing  typically  does  not 
go  forward.  Shortly  after  the  IJ’s  comments  about  how  she 
was troubled by Parashu’s insincere continuance request and 
his attempt to tender a voluminous submission on the day of 
the merits hearing, counsel said to the IJ, “I understand that 
this  is  absolutely  against  protocol,  this  is  absolutely  against 
the rules and procedures, and you know, … you’re correct.” 
    Additionally,  there  is no evidence  on the  record  of  good 
cause  supporting  a  continuance.  There  might  have  been 
good  cause  if  Parashu’s  inability  to  file  the  supporting  doc‐
uments  earlier  was  because  of  spousal  abuse.  However,  Pa‐
rashu  never  submitted  any  evidence  supporting  this  and 
failed to raise the argument to the IJ. Even on the record be‐
fore  the  court  now,  there  is  still  no  evidence  that  Tammy 
abused  or  controlled  Parashu,  that  she  threatened  to  with‐
draw her sponsorship of Parashu’s visa petition, or  that she 
used his financial and emotional dependency on her to con‐
trol him by threatening to abandon him or have him deport‐
8                                                          No. 13‐3767 

ed.  The  IJ  could  not  have  found  good  cause  due  to  spousal 
abuse  when  Parashu  did  not  present  the  argument  or  evi‐
dence supporting the argument to her. Counsel did have the 
opportunity  to  present  this  argument  at  the  hearing,  but 
failed to do so. Further, to the extent Parashu or his counsel 
had  trouble  collecting  supporting  documents  due  to  Tam‐
my’s failure to produce them, Parashu could have requested 
that the immigration court issue a subpoena for the records. 
See  Reyes‐Cornejo  v.  Holder,  734  F.3d  636,  646  (7th  Cir.  2013) 
(citing  8  U.S.C.  § 1229a(b)(1))  (recognizing  the  immigration 
court’s subpoena power); see also 8 C.F.R. § 1003.35(b). 
    Parashu’s counsel disingenuously argues for leniency be‐
cause Parashu was appearing pro se until the day of the mer‐
its hearing. At the merits hearing, Parashu’s counsel present‐
ed a notice of entry of appearance of counsel (an “E‐28”) for 
this  matter  dated August  2010  and  admits  that  she  did  not 
file  it  because  “it  fell  through  the  cracks”  at  her  office.  She 
also admits that she received the October 2010 order that ad‐
vised her that she needed to file an E‐28. She acknowledged 
that  she  has  represented  Parashu  since  2010  and  believed 
that she was his attorney of record all along. Therefore, Para‐
shu was pro se on the record, but she admits to representing 
him, so his pro se status was merely technical due to her fail‐
ure to properly file an E‐28. She stated at oral argument that 
immigration  law  has  been  her  primary  practice  for  twenty‐
one  years.  Her  experience  makes  her  familiar  with  the  pro‐
cedural  requirements  of  the  immigration  court.  So  her  ar‐
gument that the court should be more lenient to Parashu be‐
cause he was pro se at the time is not only troubling, but in‐
sincere and misleading. 
No. 13‐3767                                                          9

    Finally,  Parashu  asserts  that  the  denial  of  the  motion  to 
continue  violates  due  process.  Proceedings  in  immigration 
court “satisfy due process so long as they conform to the ap‐
plicable  statutory  and  regulatory  standards”  and  impose 
reasonable deadlines that afford the petitioner “a reasonable 
opportunity  to  present  evidence.”  Juarez  v.  Holder,  599  F.3d 
560, 566 (7th Cir. 2010). The proceedings conformed to statu‐
tory  and  regulatory  standards.  Also,  Parashu  had,  at  least, 
from October 2010 until approximately June 2012 (sixty days 
before  his  merits  hearing)  to  present  his  evidence  to  the 
court. That was a reasonable amount of time. See id. (finding 
that  providing  a  petitioner  over  a  year  to  comply  with  the 
fingerprinting requirement and sixty days to file an applica‐
tion  was  “plenty  of  time”).  The  immigration  court  did  not 
violate  due  process. Therefore, the IJ did not  abuse her  dis‐
cretion by denying Parashu’s request for a continuance. 
   B. The  IJ  Did  Not  Err  by  Finding  Parashu  Removable 
   and Ordering Him Removed. 
     Parashu argues that because he did not concede remova‐
bility and the government did not present evidence to meet 
its  burden  to  establish  removability  under  8  U.S.C.  § 1227, 
the IJ should not have found that he conceded removability 
or  that  he  was  removable.  We  review  findings  of  fact  for 
substantial  evidence  and  questions  of  law  de  novo.  Antia‐
Perea v. Holder, 768 F.3d 647, 658 (7th Cir. 2014). 
    “Any  alien  with  permanent  resident  status  on  a  condi‐
tional basis … who has such status terminated … is deporta‐
ble.”  8 U.S.C.  § 1227(a)(1)(D)(i).  Thus  to  establish  that  Para‐
shu  was  removable,  the  government  only  needed  to  estab‐
lish  that:  (1) Parashu was  a  conditional  permanent  resident; 
10                                                        No. 13‐3767 

and (2) his status as a conditional permanent residence was 
terminated.  
    Although Parashu denied that he is removable, he admit‐
ted  the  key  facts  in  the  notice  to  appear  that  provided  the 
basis for removability. Specifically, Parashu admitted that he 
is not a U.S. citizen, that he is a citizen of Nepal, that he ob‐
tained  conditional  permanent  residence  status  in  July  2001, 
and  that  his  status  was  terminated.  These  admissions  have 
the  effect  of  withdrawing  the  issues  from  controversy.  See 
Selimi v. I.N.S., 312 F.3d 854, 860 (7th Cir. 2002). By admitting 
these  facts,  Parashu  waived  any  objection  to  the  IJ’s  finding 
of removability. Qureshi v. Gonzales, 442 F.3d 985, 990 (7th Cir. 
2006). Therefore, the immigration court did not err by find‐
ing  that  Parashu  conceded  removability  and  finding  him 
removable. 
    Parashu  contends  that  he  filed  a  petition  for  relief  from 
removal and the IJ erroneously failed to consider it, and then 
improperly dismissed the case for failure to file a petition for 
relief. This argument is not supported by the record. Neither 
Parashu’s  petition  for  relief  nor  his  supporting  documents 
appear  in  the  administrative  record  until  after  the  merits 
hearing. He submitted the petition to the BIA but not the IJ; 
therefore, this argument is without merit. 
    Parashu also argues that the immigration court erred by 
ordering  him  removed  because  neither  he  nor  the  IJ  desig‐
nated a country of removal. While Parashu did not designate 
a  country  of  removal,  the  IJ  did.  In  the  IJ’s August  23,  2012 
order, the  IJ  ordered  Parashu removed to  Nepal. There  was 
no error. See Jama  v.  Immigration  & Customs Enforcement, 543 
U.S. 335, 341 (2005) (finding under 8 U.S.C. § 1231(b)(2) that 
an alien must be removed to the country of his choice, if that 
No. 13‐3767                                                         11

is  not  possible,  then  the  alien  is  removed  to  the  country  of 
which the alien is a citizen). 
                      III.    CONCLUSION 
  For  the  reasons  stated  above,  the  petition  for  review  is 
DENIED.